Exhibit 10.3

GRACO EXECUTIVE
LONG TERM INCENTIVE AGREEMENT
RESTRICTED STOCK AWARD

        This Agreement is made as of the 6th day of January, 2003, between Graco
Inc., a Minnesota corporation (the “Company”), and. Karen Park Gallivan (the
“Employee”) pursuant to the Graco Inc. Stock Incentive Plan (the “Plan”). Unless
otherwise defined herein, terms used herein shall have the meanings assigned to
them under the Plan.

WITNESSETH:

        WHEREAS, the Management Organization and Compensation Committee of the
Board of Directors (the “Committee”), in order to provide further incentive to
the Employee to continue her service to the Company and to more closely align
her interests with those of the shareholders, believes that it is appropriate to
make an award of restricted Common Shares to the Employee; and

        WHEREAS, the Plan contemplates that a restricted stock award should be
evidenced by a written agreement, executed by the Company and the Employee
containing such restrictions, terms and conditions as may be required by the
Plan and the Committee;

        NOW THISEFORE, in consideration of the premises and mutual agreements
hereinafter set forth, the Employee and the Company hereby agree as follows:

1.

Award.


 

The Company, effective as of the date of this Agreement, hereby grants to the
Employee an award (the “Award”) of 1200 Common Shares, $1.00 par value, of the
Company (“Common Shares”) subject to the restrictions, terms and conditions set
forth below and in the Plan.


2.

Vesting of Stock.


  (a)

The Common Shares awarded by this Agreement shall vest in the Employee as of the
third anniversary of the date of this Agreement, except as otherwise provided
herein.


  (b)

In the event of a “Change of Control”, the Award shall immediately vest in full.
A “Change of Control” means:


  (i)

acquisition by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act of 1934), (a “Person”), of beneficial
ownership (within the meaning of Rule 13d-3 under the 1934 Act) which results in
the beneficial ownership by such Person of 25% or more of either


  A.

the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or


  B.

the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”);


 

provided, however, that the following acquisitions will not result in a Change
of Control:


  (1)

an acquisition directly from the Company,


  (2)

an acquisition by the Company,


  (3)

an acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company,


  (4)

an acquisition by any Person who is deemed to have beneficial ownership of the
Company common stock or other Company voting securities owned immediately after
said acquisition by the Trust Under the Will of Clarissa L. Gray (“Trust
Person”), provided that such acquisition does not result in the beneficial
ownership by such Person of 32% or more of either the Outstanding Company Common
Stock or the Outstanding Company Voting Securities, and provided further that
for purposes of this Section 2, a Trust Person shall not be deemed to have
beneficial ownership of the Company common stock or other Company voting
securities owned by The Graco Foundation or any employee benefit plan of the
Company, including without limitation the Graco Employee Retirement Plan and the
Graco Employee Stock Ownership Plan,


  (5)

an acquisition by the Employee or any group that includes the Employee, or


  (6)

an acquisition by any corporation pursuant to a transaction that complies with
clauses (A), (B) and (C) of Section 2 (a)(iii) below; and


 

provided, further, that if any Person’s beneficial ownership of the Outstanding
Company Common Stock or Outstanding Company Voting Securities is 25% or more as
a result of a transaction described in clause (1) or (2) above, and such Person
subsequently acquires beneficial ownership of additional Outstanding Company
Common Stock or Outstanding Company Voting Securities as a result of a
transaction other than that described in clause (1) or (2) above, such
subsequent acquisition will be treated as an acquisition that causes such Person
to own 25% or more of the Outstanding Company Common Stock or Outstanding
Company Voting Securities and be deemed a Change of Control; and provided
further, that in the event any acquisition or other transaction occurs which
results in the beneficial ownership of 32% or more of either the Outstanding
Company Common Stock or the Outstanding Company Voting Securities by any Trust
Person, the Incumbent Board may by majority vote increase the threshold
beneficial ownership percentage to a percentage above 32% for any Trust Person;
or


  (ii)

Individuals who, as of the date hereof, constitute the Board of Directors of the
Company (the “Incumbent Board”) cease for any reason to constitute at least a
majority of said Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board will be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial membership on the Board
occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board; or


  (iii)

The commencement or announcement of an intention to make a tender offer or
exchange offer, the consummation of which would result in the beneficial
ownership by a Person of 25% or more of the Outstanding Company Common Stock or
Outstanding Company Voting Securities; or


  (iv)

The approval by the shareholders of the Company of a reorganization, merger,
consolidation or statutory exchange of Outstanding Company Common Stock or
Outstanding Company Voting Securities or sale or other disposition of all or
substantially all of the assets of the Company (“Business Combination”) or, if
consummation of such Business Combination is subject, at the time of such
approval by stockholders, to the consent of any government or governmental
agency, the obtaining of such consent (either explicitly or implicitly by
consummation); excluding, however, such a Business Combination pursuant to which


  A.

all or substantially all of the individuals and entities who were the beneficial
owners of the Outstanding Company Common Stock or Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 80% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation that as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Common Stock or Outstanding Company Voting
Securities,


  B.

no Person [excluding any employee benefit plan (or related trust) of the Company
or such corporation resulting from such Business Combination] beneficially owns,
directly or indirectly, 25% or more of the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination, and


  C.

at least a majority of the members of the board of directors of the corporation
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination; or


  (v)

approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.


  (vi)

A Change of Control shall not be deemed to have occurred with respect to The
Employee_ if:


  (A)

the acquisition of the 25% or greater interest referred to in Section 2(b)(i) is
by a group, acting in concert, that includes The Employee; or


  (B)

if at least 25% of the then outstanding common stock or combined voting power of
the then outstanding company voting securities (or voting equity interests) of
the surviving corporation or of any corporation (or other entity) acquiring all
or substantially all of the assets of the Company shall be beneficially owned,
directly or indirectly, immediately after a reorganization, merger,
consolidation, statutory share exchange, disposition of assets, liquidation or
dissolution referred to in subsections (v) and (vi) of this Section 2(b) by a
group, acting in concert, that includes the Employee.


  (c)

Until the Common Shares awarded hereunder vest, the Employee acknowledges that
he may not, and agrees that he shall not, transfer her rights to such Common
Shares. Until Common Shares awarded hereunder vest, no attempt to transfer such
Common Shares, whether voluntary or involuntary, by operation of law or
otherwise, shall vest the transferee with any interest or right in or with
respect to such Common Shares.


3.

Termination.


  (a)

If the Employee: (i) is terminated by the Company for any reason other than
gross and willful misconduct; (ii) quits or resigns because her compensation or
benefits are reduced (other than reductions in benefits resulting from changes
in Graco’s employee benefit programs affecting officers generally), her
responsibilities, duties or position are substantially diminished; (iii) retires
in accordance with Section 3(c) below; or (iv) dies or becomes disabled (as
determined under the Company’s Long Term Disability Plan) before the vesting
date under Section 2(a), then upon such event the Common Stock awarded by this
Agreement shall vest.


  (b)

If the Employee terminates employment with the Company for any other reason,
including a termination by the Company for gross and willful misconduct, her
rights to any unvested portion of this Award shall be immediately and
irrevocably forfeited. For purposes of this Agreement, gross and willful
misconduct includes wrongful appropriation of Company funds, serious violation
of Company policy, breach of fiduciary duty or conviction of a felony.


  (c)

If the Employee chooses to terminate her employment by retirement, which for
purposes of this Agreement is defined as a voluntary termination after attaining
age 55 with 10 years of service with the Company or after attaining age 65, the
Common Stock award granted by this Agreement shall vest only in the event that:
(i) the Employee has given written notice to the Chief Executive Officer of said
intention to retire not less than six (6) months prior to the date of her
proposed retirement; and (ii) the Chief Executive Officer, in her sole
discretion and judgement, determines that termination of employment by
retirement of the Employee is in the best interests of the Company. If the Chief
Executive Officer does not so determine, the retirement shall be considered a
termination subject to Section 3(b) above. If the Chief Executive Officer does
so determine, he/she may allow, in her sole judgment and discretion, the
termination by retirement to occur prior to the end of the six (6) month notice
period.


4.

Issuance and Custody of Certificate.


  (a)

The Company shall cause to be issued one or more stock certificates, registered
in the name of the Employee evidencing the restricted Common Shares awarded
pursuant to Section 1. Each such certificate shall bear the following legend:


 

The shares of stock represented by this certificate are subject to forfeiture
and the transferability of this certificate and the shares of stock represented
hereby are subject to the restrictions, terms and conditions (including
restrictions against transfer) contained in the Graco Inc. Stock Incentive Plan
and an Agreement entered into between the registered owner of such shares and
Graco Inc. A copy of the Plan and Agreement is on file in the office of the
Secretary of Graco Inc., 88 11th Ave. N.E., Minneapolis, MN. 55413.


  (b)

Each certificate issued pursuant to Section 4(a), together with the stock powers
relating to such Common Shares, shall be deposited by the Company with the
Secretary of the Company or a custodian designated by such Secretary. The
Secretary or such custodian shall issue a receipt to the Employee evidencing the
certificates held which are registered in the name of the Employee.


  (c)

Promptly after any Common Shares vest pursuant to this Agreement, the Company
shall cause to be issued certificates evidencing such Common Shares, free of the
legend provided in Section 4(a) and shall cause such certificates to be
delivered to the Employee (or he Employee’s legal representatives, beneficiaries
or heirs).


  (d)

The Employee shall not be deemed for any purpose to be, or have rights as, a
shareholder of the Company by virtue of the Award, until a stock certificate is
issued therefor pursuant to Section 4(a).


5.

Agreements of The Employee.


 

The Employee acknowledges and agrees that: (a) this Agreement is not a contract
of employment and the terms of the Employee’s employment shall not be affected
in any way by this Agreement except as specifically provided in the Agreement;
(b) the Award made by this Agreement shall not confer any legal rights upon the
Employee for continuation of employment or interfere with or limit the right of
the Company to terminate he Employee’s employment at any time; (c) the Board may
amend, suspend or terminate the Plan or any part thereof at any time provided
that no amendment, suspension or termination shall be made or effected which
would adversely affect any right of the Employee with respect to the Award made
by this Agreement without the written consent of the Employee unless such
amendment, termination or suspension is required by applicable law; and (e) the
Employee shall not make an election pursuant to Section 83(b) of the Internal
Revenue Code of 1986, with respect to the Award.


6.

Legal Compliance Restrictions.


 

The Company shall not be obligated to issue or deliver any certificates
evidencing Common Shares awarded by this Agreement unless and until the Company
is advised by its counsel that the issuance and delivery of such certificates
are in compliance with all applicable laws, regulations of governmental
authorities and the requirements of the New York Stock Exchange or any other
exchange upon which Common Shares are traded.


 

The Company shall not be obligated to register any securities pursuant to the
Securities Act of 1933 (as now in effect or as hereinafter amended) or to take
any other affirmative action in order to cause the issuance and delivery of such
certificates to comply with any such law, regulation or requirement. The
Committee may require, as a condition of the issuance and delivery of such
certificates and in order to ensure compliance with such laws, regulations and
requirements, that the Employee make such agreements and representations as the
Committee, in its sole discretion, deems necessary or desirable.


7.

Withholding Taxes.


 

The Employee agrees to pay, or make arrangements reasonably satisfactory to the
Company for the payment, to the Company of the amount of any taxes that the
Company is required by law to withhold with respect to the Award made by this
Agreement. Such payment shall be due on the date the Company is required to
withhold such taxes. In the event that such payment is not made when due, the
Company shall have the right (a) to retain, or sell within 10 days notice or
such longer notice as may be required by applicable law, a sufficient number of
the Common Shares subject to any Award made to the Employee in order to cover
all or part of the amount required to be withheld; (b) to deduct, to the extent
permitted by law, from any payment of any kind otherwise due to such person from
the Company all or a part of the amount required to be withheld or (c) to pursue
any other remedy at law or in equity. The Employee may satisfy any such tax
obligation, in whole or in part, by: (i) electing to have the Company withhold
Common Shares otherwise to be delivered with a fair market value equal to the
amount of such tax obligation; or (ii) electing to surrender to the Company
previously owned Common Shares with a fair market value equal to the amount of
such tax obligation. The election must be made on or before the date that the
amount of tax to be withheld is determined.


8.

Stock Splits, Recapitalizations, Acquisitions, etc.


  (a)

In the event of any change in the number of outstanding Common Shares by reason
of any stock dividend or split, recapitalization, merger, consolidation,
combination or exchange of shares or similar corporate change, the number and
kind of shares subject to this Award shall be appropriately adjusted. If changes
in capitalization of the Company other than those referred to above shall occur,
the Committee may, but need not, make such adjustments in the number and kind of
shares available under this Award as the Committee may deem appropriate.


 

To the extent permitted by applicable law, the Award of a Common Share shall be
adjusted so that the Employee shall have the right to receive under the Award
and subject to the Plan securities and other property (except regular quarterly
cash dividends) with respect to the Award as a result of any stock dividend or
split, special cash dividend, recapitalization, merger, consolidation,
combination of shares or exchange of shares or similar corporate change or
otherwise substantially similar to that the Employee would have received with
respect to the Common Shares had the Employee owned the Common Shares free and
clear of the restrictions under this Agreement. Unless the Committee otherwise
determines, the Employee’s right in respect of such securities and other
property shall not vest until such Common Shares would have vested and no such
securities or other property shall be issued or delivered until such Common
Shares would be issued or delivered.


  (b)

Unless the Committee otherwise determines, any securities and other property
(except regular quarterly cash dividends) received by the Employee as a result
of a corporate change described in Section 8(a) or otherwise with respect to a
Common Share prior to the date such Common Share vests shall be promptly
deposited with the Secretary or the custodian designated by the Secretary to be
held in custody in accordance with Section 4(b) as though such securities and
other property were part of such Common Share.


9.

Notices.


 

Any notice which either party hereto or the Committee may be required or
permitted to give to the other with respect to the Plan or this Agreement shall
be in writing, and may be delivered personally or by mail, postage prepaid,
addressed as follows:


  (a)

if to the Company:


  Graco Inc.
P.O. Box 1441
Minneapolis MN 55440-1441
Attention: Vice President, General Counsel & Secretary


          (b)     if to the Committee:

  Management Organization and Compensation Committee
c/o Vice President, Human Resources
Graco Inc.
P.O. Box 1441
Minneapolis MN 55440-1441


          (c)     if to The Employee:

  Karen Park Gallivan
Graco Inc.
P.O. Box 1441
Minneapolis MN 55440-1441


 

or to such other address as the person to whom the notice is directed shall have
designated in writing to others.


10.

Minnesota Law.


 

This Agreement is made and accepted in the State of Minnesota. The laws of the
state of Minnesota shall control the interpretation and performance of the terms
of the Plan and of this Agreement.


11.

Binding Effect.


 

This Agreement shall be binding upon, and shall inure to the benefit of, the
respective successors, assigns, heirs, executors, administrators and guardians
of the parties hereto.


        IN WITNESS WHEREOF, the Company and the Employee have caused this
Agreement to be executed and delivered, all as of the day and year first above
written.




GRACO INC.   EMPLOYEE      


By:    /s/David A. Roberts   /s/Karen Park Gallivan

--------------------------------------------------------------------------------

David A. Roberts  

--------------------------------------------------------------------------------

Karen Park Gallivan President and Chief Executive Officer    